UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7232



MCDONALD WILLIAMS,

                                            Plaintiff - Appellant,

          versus


VANCE COUNTY JUDICIAL SYSTEM; ROBERT H.
HABGOOD; KERMIT W. ELLIS; WILLIAM W. NOEL,
III; NORMAN THORP,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-290-5-H)


Submitted:   November 4, 2004          Decided:     November 10, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


McDonald Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           McDonald Williams appeals the district court’s judgment

summarily dismissing without prejudice his complaint filed under 42

U.S.C. § 1983 (2000).       The district court properly noted that

Williams was seeking relief only available under 28 U.S.C. § 2254

(2000).   The court further properly noted Williams failed to seek

authorization from this court for such a petition.           On appeal,

Williams fails to challenge the district court’s findings in this

regard. We have reviewed the record and find the appeal frivolous.

Accordingly, we dismiss the appeal as frivolous.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -